DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a composite, classified in B32B 7/09.
II. Claims 18-22, drawn to a method, classified in B32B 38/004.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as melt bonding without compression of the third polymer and the first polymer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Erik Jones Jarvholm on 5 July 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Examiner’s Notes
With regards to the claims and specification, constant reference is made to either a "non-woven fabric" or a "nonwoven backing material".  Ordinarily, an objection would be made for consistency, but in that the two different writings are used to distinguish between parts of the invention, no objections will be made.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0002] of the as filed specification recites --a woven, nonwoven, or knitted face fabric--; in view of the Examiner's Note above, recommend correcting this to read as --a woven, non-woven[[nonwoven]], or knitted face fabric--.
Paragraph [0007] of the as filed specification recites --a woven, nonwoven, or knitted fabric--; in view of the Examiner's Note above, recommend correcting this to read as --a woven, non-woven[[nonwoven]], or knitted fabric--.
Paragraph [0007] of the as filed specification recites --nonwoven or knitted fabric with those of the nonwoven backing fabric--; in view of the Examiner's Note above, recommend correcting this to read as --non-woven[[nonwoven]] or knitted fabric with those of the nonwoven backing fabric--.
Paragraph [0114] of the as filed specification recites --a first surface of a non-woven backing material--; in view of the Examiner's Note above, recommend correcting this to read as --a first surface of a nonwoven[[non-woven]] backing material--.
Paragraph [0114] of the as filed specification recites --knitted face fabric into the non-woven backing material--; in view of the Examiner's Note above, recommend correcting this to read as --knitted face fabric into the nonwoven[[non-woven]] backing material--.
Paragraph [0120] of the as filed specification recites --contacts the non-woven backing--; in view of the Examiner's Note above, recommend correcting this to read as --contacts the nonwoven[[non-woven]] backing--.
Paragraph [0126] of the as filed specification recites --contacts the non-woven backing--; in view of the Examiner's Note above, recommend correcting this to read as --contacts the nonwoven[[non-woven]] backing--.
Paragraph [0128] of the as filed specification recites --surface of a non-woven backing--; in view of the Examiner's Note above, recommend correcting this to read as --surface of a nonwoven[[non-woven]] backing--.
Paragraph [0128] of the as filed specification recites --into the non-woven backing material--; in view of the Examiner's Note above, recommend correcting this to read as --into the nonwoven[[non-woven]] backing material--.
Paragraph [0128] of the as filed specification recites --fibers of the non-woven backing--; in view of the Examiner's Note above, recommend correcting this to read as --fibers of the nonwoven[[non-woven]] backing--.
Paragraph [0163] of the as filed specification recites --a first surface of the non-woven backing--; in view of the Examiner's Note above, recommend correcting this to read as --a first surface of the nonwoven[[non-woven]] backing--.
Paragraph [0163] of the as filed specification recites --into the non-woven backing material--; in view of the Examiner's Note above, recommend correcting this to read as --into the nonwoven[[non-woven]] backing material--.
Paragraph [0173] of the as filed specification recites five instances of --non-woven backing--; in view of the Examiner's Note above, recommend correcting each of these to read as --nonwoven[[non-woven]] backing--.
Paragraph [0175] of the as filed specification recites --non-woven backing--; in view of the Examiner's Note above, recommend correcting this to read as --nonwoven[[non-woven]] backing--.
Paragraph [0177] of the as filed specification recites two instances of --non-woven backing--; in view of the Examiner's Note above, recommend correcting each of these to read as --nonwoven[[non-woven]] backing--.
Paragraph [0180] of the as filed specification recites --a woven, nonwoven or knitted fabric--; in view of the Examiner's Note above, recommend correcting this to read as --a wove, non-woven[[nonwoven]], or knitted fabric--.
Paragraph [0180] of the as filed specification recites --the nonwoven or knitted fabric--; in view of the Examiner's Note above, recommend correcting this to read as --the non-woven[[nonwoven]] or knitted fabric--.
Paragraph [0181] of the as filed specification recites two instances of --a nonwoven face material--; in view of the Examiner's Note above, recommend correcting each of these to read as --a non-woven[[nonwoven]] face material--.
Paragraph [0035] of the as filed specification recites --18" x 18," 24" x 24" or 36" x 36" squares-- which appears to be a typographical error (since the quotation mark is used in this context as an abbreviation for inches); recommend correcting this to read as --18" x 18",[["]] 24" x 24", or 36" x 36" squares--.
Appropriate correction is required.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities: 
With Regards to Claim 1:  Instant claim 1 recites --face fabric;-- on line 6, which appears to be a typographical error; recommend correcting this to read as "face fabric; and".
With Regards to Claim 1:  Instant claim 1 recites --third melting point,-- on line 14, which appears to be a typographical error; recommend correcting this to read as "third melting point;[[,]]".
With Regards to Claim 1:  Instant claim 1 recites --backing material, and-- on line 17, which appears to be a typographical error; recommend correcting this to read as "backing material;[[,]] and".
With Regards to Claim 16:  Instant claim 16 recites --a non-woven fabric, or a knitted face fabric-- on line 2, which appears to be a typographical error; recommend correcting this to read as "the[[a]] non-woven fabric, or the[[a]] knitted face fabric".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 2:  Claim 2 recites the limitation "the composite comprises a woven fabric" on line 1, which as written, appears to be attempting to redefine the scope of the claimed invention, and renders the claim indefinite.  For the purposes of examination, given the content of the claims, the limitation will be considered to read as "the woven fabric, the non-woven fabric, or the knitted face fabric is a woven fabric".
With Regards to Claim 3:  Claim 3 recites the limitation "the composite comprises a non-woven fabric" on line 1, which as written, appears to be attempting to redefine the scope of the claimed invention, and renders the claim indefinite.  For the purposes of examination, given the content of the claims, the limitation will be considered to read as "the woven fabric, the non-woven fabric, or the knitted face fabric is 
With Regards to Claim 4:  Claim 4 recites the limitation "the composite comprises a knitted face fabric" on line 1, which as written, appears to be attempting to redefine the scope of the claimed invention, and renders the claim indefinite.  For the purposes of examination, given the content of the claims, the limitation will be considered to read as "the woven fabric, the non-woven fabric, or the knitted face fabric is 
With Regards to Claim 15:  Claim 15 recites the limitation "the nonwoven backing material comprises ... the third polymer, and ... the second polymer" on lines 1 to 2.  Instant claim 1, from which claim 15 depends, recites that "the nonwoven backing material comprises a third polymer ... and a fourth polymer" on lines 12 to 13.  In the instant case, the claim is rendered indefinite because it is unclear as to how it comprises the second polymer when it was only disclosed as comprising the third and fourth polymer.  For the purpose of examination the claim will be treated to read as "the nonwoven backing material comprises ... the third polymer, and ... the fourth[[second]] polymer".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coolen et al. (US 6,207,599 B1) in view of Berger et al. (US 9,212,437 B2), and further evidenced by Non-Patent Literature No. 1 ("Polyethylene") (referred to herein as "NPL-1"), Non-Patent Literature No. 2 ("Polyamide 6") (referred to herein as "NPL-2"), and Non-Patent Literature No. 3 ("Polyamide 46") (referred to herein as "NPL-3").
Regarding Claim 1:  Coolen discloses a multi-layer structure that comprises at least a distinguishable layer, the distinguishable layer is selected from thermoplastic woven layer, a thermoplastic continuous layer, or a nonwoven layer comprising filaments or fibers bonded by means of a binder polymer ([Col. 3: li. 42-48] of Coolen).  Coolen also discloses that the from at least one to at least three distinguishable layers can comprise an inner layer positioned between two outer layers of the multi-layer structure ([Col. 3: li. 42 to Col. 4: li. 7] of Coolen).  It is also disclosed by Coolen that each of the layers is substantially homogeneous (exhibits no large gradient s in composition over its thickness) and/or consists of a single type of filaments or fibers or a homogeneous blend of more than one type of filaments or fibers ([Col. 3: li. 60-65] of Coolen), but also discloses that some mixing and/or interlocking of the filaments or fibers in the different layers cannot be avoided in nonwovens ([Col. 3: li. 53-58] of Coolen).  Coolen further discloses that the structure is thermally bonded and that each of the layers comprises a binder polymer, preferably a thermoplastic binder polymer, present as part of the filaments or fibers of the layers, wherein said filaments or fibers are bicomponent filaments or fibers ([Col. 4: li. 27-30] and [Col. 5: li. 1-41] of Coolen).  It is further disclosed by Coolen that the melting or softening temperature of the binder polymer is preferably 15 to 20 °C lower than that of the filaments or fibers ([Col. 5: li. 1-4] of Coolen).  Coolen goes on to disclose that the layers are heat bonded by melt bonding via the bonding polymer of the layers ([Col. 1: li. 5 to Col. 2: li. 61] and [Col. 7: li. 4-5] of Coolen).  Specifically, Coolen provides for 
--a composite comprising:  (a) a woven fabric, a non-woven fabric, or a knitted face fabric having a first surface and an opposing second surface, wherein:  (ii) the woven fabric, the non-woven fabric, or the knitted face fabric comprises a first polymer having a first melting point and a second polymer having a second melting point being higher than the first melting point; (b) a nonwoven backing material having a first surface and an opposing second surface, wherein the nonwoven backing material comprises a third polymer having a third melting point and a fourth polymer having a fourth melting point being higher than the third melting point; and wherein the woven fabric, the non-woven fabric, or the knitted face fabric is further bonded to the nonwoven backing material by applying heat to at least partially melt or soften the first polymer and the third polymer such that they bond together--.
Coolen fails to disclose that --the woven fabric, the non-woven fabric, or the knitted face fabric is needle punched such that fibers protrude from the first surface the woven fabric, the non-woven fabric, or the knitted face fabric; and wherein the fibers protruding from the first surface the woven fabric, the non-woven fabric, or the knitted face fabric are interlocked with the first surface of the nonwoven backing material--.
Berger discloses a reinforced polymer composite formed from a plurality of layers in face-to-face contact, the layers can include an oriented layer of woven or non-woven reinforcing fabric with oriented fibers and a layer of randomly oriented fibers, and that a needle punch or similar technique is used to pull or push a preselected portion of the fibers of a layer and insert them into at least an adjacent layer where they may engage with the fibers of the adjacent layer, wherein frictional interactions and mechanical interference between the fibers from the differing layers will hold, bind and interlock at least adjacent reinforcing layers to one another and render a one-piece reinforcement with enhanced interlayer strength (figures 2, 3, 6, and [Col. 2: li. 59 to Col. 3: li. 15] of Berger). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the composite structure of Berger with the composite disclosed by Coolen in order to have --the woven fabric, the non-woven fabric, or the knitted face fabric be needle punched such that fibers protrude from the first surface the woven fabric, the non-woven fabric, or the knitted face fabric; and wherein the fibers protruding from the first surface the woven fabric, the non-woven fabric, or the knitted face fabric are interlocked with the first surface of the nonwoven backing material--.  One of ordinary skill in the art would have been motivated to have combined the composite structure of Berger with the composite disclosed by Coolen, from the stand-point of enhancing delamination strength ([Col. 5: li. 7-13] of Berger).
(In the instant case, the intermediate product of the reinforced polymer composite disclosed by Berger (that is, before the impregnation of the layers with a polymer resin) is combined with the composite disclosed by Coolen; wherein the needling would occur before the heat bonding.  Such a combination is feasible in that Coolen acknowledges that needled layers for interlocking of fibers can't be avoided in the art ([Col. 3: li. 24-27 and 55-57] of Coolen), and the composite disclosed by Berger indicates that by needling of layers and the layers being impregnated with a binder and cured results in the layers being less likely to delaminate due to the interlocking fibers ([Col. 4: li. 65 to Col. 5: li. 13] of Berger).)
Regarding Claim 2:  Coolen in view of Berger discloses that the woven fabric, the non-woven fabric, or the knitted face fabric is a woven fabric having the first surface and the opposing second surface ([Col. 3: li. 44-47] of Coolen).
Regarding Claim 3:  Coolen in view of Berger discloses that the woven fabric, the non-woven fabric, or the knitted face fabric is a non-woven fabric having the first surface and the opposing second surface ([Col. 3: li. 44-47] of Coolen).
Regarding Claim 5:  Coolen in view of Berger discloses that the first polymer, the second polymer, the third polymer, and the fourth polymer each independently comprises polypropylene, polyethylene, polyamides, co-polyester, co-polyamide, or a combination thereof ([Col. 5: li. 47-60] of Coolen).
Regarding Claim 6:  Coolen in view of Berger discloses that the first polymer and the second polymer are present in a multi-component (e.g. bi-component) fiber ([Col. 5: li. 12-30] of Coolen).
Regarding Claim 7:  Coolen in view of Berger discloses that the third polymer and the fourth polymer are present in a multi-component (e.g. bi-component) fiber ([Col. 5: li. 12-30] of Coolen).
Regarding Claim 8:  Coolen in view of Berger discloses the first polymer (e.g. polyethylene and polyamide 6), but does not explicitly recite it having a melting point from about 110 °C to about 250 °C.  However, it has been evidenced by other non-patent literature references that the polymer comprising the first polymer of Coolen in view of Berger can have a melting point from about 110 °C to about 250 °C.  NPL-1 discloses that polyethylene can have a melting point of from 115 to 135 °C (Page 2 of NPL-1).  NPL-2 discloses that polyamide 6 can have a melting point of from 230 to 280 °C (Page 2 of NPL-2).  Therefore, as evidenced by the non-patent literature references the first polymer disclosed by Coolen in view of Berger can have a melting point that anticipates the claimed range of --about 110 °C to about 250 °C--.  See MPEP §2131.03(I).
Regarding Claim 9:  Coolen in view of Berger discloses the second polymer (e.g. polyethylene and polyamide 6), but does not explicitly recite it having a melting point from about 130 °C to about 450 °C.  However, it has been evidenced by other non-patent literature references that the polymer comprising the second polymer of Coolen in view of Berger can have a melting point from about 130 °C to about 450 °C.  NPL-1 discloses that polyethylene can have a melting point of from 115 to 135 °C (Page 2 of NPL-1).  NPL-2 discloses that polyamide 6 can have a melting point of from 230 to 280 °C (Page 2 of NPL-2).  Therefore, as evidenced by the non-patent literature references the second polymer disclosed by Coolen in view of Berger can have a melting point that anticipates the claimed range of --about 130 °C to about 450 °C--.  See MPEP §2131.03(I).
Regarding Claim 10:  Coolen in view of Berger discloses the third polymer (e.g. polyethylene and polyamide 6), but does not explicitly recite it having a melting point from about 110 °C to about 250 °C.  However, it has been evidenced by other non-patent literature references that the polymer comprising the third polymer of Coolen in view of Berger can have a melting point from about 110 °C to about 250 °C.  NPL-1 discloses that polyethylene can have a melting point of from 115 to 135 °C (Page 2 of NPL-1).  NPL-2 discloses that polyamide 6 can have a melting point of from 230 to 280 °C (Page 2 of NPL-2).  Therefore, as evidenced by the non-patent literature references the third polymer disclosed by Coolen in view of Berger can have a melting point that anticipates the claimed range of --about 110 °C to about 250 °C--.  See MPEP §2131.03(I).
Regarding Claim 11:  Coolen in view of Berger discloses the fourth polymer (e.g. polyethylene and polyamide 6), but does not explicitly recite it having a melting point from about 130 °C to about 450 °C.  However, it has been evidenced by other non-patent literature references that the polymer comprising the fourth polymer of Coolen in view of Berger can have a melting point from about 130 °C to about 450 °C.  NPL-1 discloses that polyethylene can have a melting point of from 115 to 135 °C (Page 2 of NPL-1).  NPL-2 discloses that polyamide 6 can have a melting point of from 230 to 280 °C (Page 2 of NPL-2).  Therefore, as evidenced by the non-patent literature references the fourth polymer disclosed by Coolen in view of Berger can have a melting point that anticipates the claimed range of --about 130 °C to about 450 °C--.  See MPEP §2131.03(I).
Regarding Claim 12:  Coolen in view of Berger discloses that the melting point of the second polymer is at least 15 to 20 °C higher than the melting point of the first polymer ([Col. 5: li. 1-3] of Coolen); which overlaps the presently claimed range of --at least 20 °C higher--.  Coolen differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Coolen, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 13:  Coolen in view of Berger discloses that the melting point of the fourth polymer is at least 15 to 20 °C higher than the melting point of the third polymer ([Col. 5: li. 1-3] of Coolen); which overlaps the presently claimed range of --at least 20 °C higher--.  Coolen differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Coolen, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 14:  Coolen in view of Berger discloses that the volume ratio of first polymer ("binder polymer"; e.g. polyamide 6) to the second polymer ("filament or fiber forming polymer"; e.g. polyamide 46) is preferably lower than 20:80 in the woven fabric, the non-woven fabric, or the knitted face fabric ([Col. 5: li. 47-60] and [Col. 6: li. 1-10] of Coolen), but does not explicitly recite that the woven fabric, the non-woven fabric, or the knitted face fabric comprises --from about 10 wt% to about 40 wt% of the first polymer, and from about 90 wt% to about 60 wt% of the second polymer--.  It has been evidenced by other non-patent literature data that the first polymer (polyamide 6) can have a density of 1.14 g/cm3 (page 1 of NPL-2), and that the second polymer (polyamide 46) can have a density of 1.19 g/mL (1.19 g/cm3) (page 1 of NPL-3).  At the time the invention was made a person having ordinary skill in the art could have calculated the wt% of the first polymer and the second polymer to be 19 wt% [= ( (0.20 cm3)(1.14 g/cm3) / ( (0.20 cm3)(1.14 g/cm3) + (0.80 cm3)(1.19 g/cm3) ) ) x 100 = ( 22.8 g / (22.8 g + 95.2 g) ) x 100] and 81 wt% [= ( 95.2 g / (22.8 g + 95.2 g) ) x 100], respectively.  As such, Coolen in view of Berger disclose that the woven fabric, the non-woven fabric, or the knitted face fabric comprises about 19 wt% of the first polymer and 81 wt% of the second polymer; which anticipates the claimed range of --from about 10 wt% to about 40 wt% of the first polymer, and from about 90 wt% to about 60 wt% of the second polymer--.  See MPEP §2131.03(I).
Regarding Claim 15:  Coolen in view of Berger discloses that the volume ratio of third polymer ("binder polymer"; e.g. polyamide 6) to the fourth polymer ("filament or fiber forming polymer"; e.g. polyamide 46) is preferably lower than 20:80 in the nonwoven backing material ([Col. 5: li. 47-60] and [Col. 6: li. 1-10] of Coolen), but does not explicitly recite that the nonwoven backing material comprises --from about 20 wt% to about 60 wt% of the third polymer, and from about 80 wt% to about 40 wt% of the fourth polymer--.  It has been evidenced by other non-patent literature data that the first polymer (polyamide 6) can have a density of 1.14 g/cm3 (page 1 of NPL-2), and that the second polymer (polyamide 46) can have a density of 1.19 g/mL (1.19 g/cm3) (page 1 of NPL-3).  At the time the invention was made a person having ordinary skill in the art could have calculated the wt% of the third polymer and the fourth polymer to be 19 wt% [= ( (0.20 cm3)(1.14 g/cm3) / ( (0.20 cm3)(1.14 g/cm3) + (0.80 cm3)(1.19 g/cm3) ) ) x 100 = ( 22.8 g / (22.8 g + 95.2 g) ) x 100] and 81 wt% [= ( 95.2 g / (22.8 g + 95.2 g) ) x 100], respectively.  As such, Coolen in view of Berger disclose that the nonwoven backing material comprises about 19 wt% of the first polymer and 81 wt% of the second polymer; which overlaps the presently claimed range of --from about 20 wt% to about 60 wt% of the third polymer, and from about 80 wt% to about 40 wt% of the fourth polymer--.  Coolen in view of Berger differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Coolen in view of Berger, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 16:  Coolen in view of Berger discloses the claimed composite, but does not explicitly recite --delamination strength at an interface between the woven fabric, the non-woven fabric, or the knitted face fabric and the nonwoven backing material is from 2-15 lbs/inch as measured by ASTM D3936--.  However, Coolen in view of Berger discloses that the delamination strength of the distinguishable layer from the backing when measured in accordance with DIN 54310 is lower than 6 N ([Col. 6: li. 26-31] of Coolen), whereas Berger discloses that delamination can be reduced by the needled interlocking of fibers or filaments between layers ([Col. 4: li. 65 to Col. 5: li. 13] of Berger).  Therefore, it would have been obvious to a person having ordinary skill in the art to have adjusted the number of fiber interlocks between layers to increase the delamination strength to be from 2-15 lbs/inch when measured by ASTM D3936 as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05(II)(B).
Regarding Claim 17:  Coolen in view of Berger discloses that the composite has a three-dimensional shape (figure 1 of Coolen).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coolen et al. (US 6,207,599 B1) in view of Berger et al. (US 9,212,437 B2) as applied to claim 1 above, and further in view of Lawless (US 5,891,547 A).
Coolen in view of Berger is relied upon as described above.
Regarding Claim 4:  Coolen in view of Berger fails to disclose that --the woven fabric, the non-woven fabric, or the knitted face fabric is a knitted face fabric having the first surface and the opposing second surface--.
Lawless discloses a needle punched nonwoven wherein the backing layer is a knitted scrim ([Col. 3: li. 46-52] and [Col. 6: li. 1-9] of Lawless).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the knit scrim of Lawless as the woven fabric, the non-woven fabric, or the knitted face fabric of the composite disclosed by Coolen in view of Berger in order to have --the woven fabric, the non-woven fabric, or the knitted face fabric be a knitted face fabric having the first surface and the opposing second surface--.  One of ordinary skill in the art would have been motivated to have incorporated the knit scrim of Lawless as the woven fabric, the non-woven fabric, or the knitted face fabric of the composite disclosed by Coolen in view of Berger, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781